Citation Nr: 0702905	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for radiculopathy of 
the upper extremities, claimed as secondary to degenerative 
joint disease of the cervical spine.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A review of the claims file shows that the veteran submitted 
a February 2006 written statement, on which he requested a 
Board hearing via videoconference.  The Board finds that a 
remand is necessary to afford the veteran due process of law 
and to schedule him for his requested hearing.

In addition, there is some confusion with regard to the 
veteran's representation.  The veteran submitted a June 1999 
signed Appointment of Service Organization form naming The 
American Legion as his representative organization.  It 
appears this form arrived at the RO in September 1999.  
Thereafter, in November 2003, correspondence from the RO to 
the veteran included copies to the Texas Veterans Commission.  
This was repeated on April 2004 correspondence.

Beginning with an August 2004 notice letter, no 
representative was sent copies of the RO's correspondence 
with the veteran.  On his October 2004 notice of 
disagreement, the veteran indicated that his power of 
attorney was held by the Texas Veterans Commission.  This was 
repeated on the February 2005 VA Form 9.  However, neither 
The American Legion, nor the Texas Veterans Commission was 
given the opportunity to present a VA Form 646 or other 
statement in support of the veteran's claims.  On remand, the 
RO should clarify the veteran's desired representation, 
instruct him to complete a representative appointment form if 
necessary, and afford the veteran's appointed representative 
the opportunity to present any statement or argument in 
support of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to clarify his 
desire as to whether he wishes to have a 
representative, and instructed on the requirements 
for naming an individual or organization to 
represent him before VA. 

2.  Thereafter, the RO should schedule a 
videoconference hearing for the veteran before a 
Veterans Law Judge.  The RO should notify the 
veteran and his representative, if one is 
appointed, of the date of such hearing by sending a 
letter of notification to the veteran at his 
address of record, with a copy to his 
representative.  A copy of the notice to the 
veteran of the scheduling of the hearing should be 
placed in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 C.F.R. § 
19.76 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


